Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kaimel Glenn appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Glenn v. Tessema, No. 1:08-cv-02304-WDQ (D.Md. Mar. 19, 2009). We deny Glenn’s numerous pending motions: for appointment of counsel, for $150,000 in punitive damages and the removal of Dr. Isah Tessema, for $50,000 in punitive damages and the removal of Nurse Barnhart, for $75,000 in damages and the removal of April Baker, and for $250,000 in punitive damages from CMS, a private contractor of medical services. We deny as moot Glenn’s motions for summary judgment and injunctive relief pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.